Citation Nr: 0939012	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1968 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from both a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran provided testimony at an August 2007 hearing 
before the regional office.  A transcript of the proceeding 
is associated with the claims folder.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied 
a claim of entitlement to service connection for PTSD and 
properly notified the Veteran.  

2.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the June 2001 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

This appeal arises out of the Veteran's claim that his PTSD 
is related to his service.  

A rating decision denying service connection was issued in 
June 2001.  At that time, the evidence of record did not show 
that the Veteran had a current disability; that is, there was 
no diagnosis of PTSD.  The Veteran did not file an appeal and 
the decision became final.  See 38 U.S.C.A. § 7105.  In 
February 2003, he requested that his claim be reopened, such 
request was denied by the RO in an August 2003 rating 
decision, because the Veteran failed to respond to the July 
2003 development letter request for information regarding his 
claimed in-service stressors.  In September 2003, the Veteran 
submitted additional information, in response to the July 
2003 letter.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the June 2001 rating decision is new and 
material.  Specifically, the Veteran's post-service records 
indicate a diagnosis of PTSD, including a September 2002 
diagnosis from the Veteran's private physician, as well as a 
March 2004 VA examination report.  Moreover, a December 2003 
stressor questionnaire completed by the Veteran, along with 
the August 2007 hearing before the decision review officer 
provides specific information regarding the Veteran's claimed 
stressors.  
 
The Veteran's original claim had been denied in June 2001 
because of a lack of evidence of current disability.  The 
evidence added to the record subsequent to that time, as 
detailed above, demonstrates current a current diagnosis of 
PTSD and specific information pertaining to the Veteran's 
claimed stressors, which could be potentially verified.  
Accordingly, it is not cumulative or redundant of other 
evidence previously of record and it relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it raises a reasonable possibility of 
substantiating the claim.  Therefore, the requirements under 
38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for PTSD.  After 
further development, the AMC/RO must readjudicate the claim 
on a de novo basis. 

The Veteran contends that his PTSD is due to his active 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

A private medical record dated in September 2002 from E.S., 
M.Ed. reflects a diagnosis of PTSD.  Furthermore, in March 
2004, the Veteran underwent a VA examination and was 
diagnosed with PTSD.

In December 2003, the Veteran submitted a completed PTSD 
questionnaire in which he reported various stressors he 
experienced in service.  The Veteran also provided 
information regarding his claimed stressors during the August 
2007 hearing before the decision review officer.  These 
stressors included being wounded, but refusing a Purple 
Heart; assisting at the site of a crash of a Huey helicopter 
northwest of Long Binh in the Winter of 1970 or spring of 
1971, where five people were found dead and the Veteran was 
stationed with the 4th Medical Detachment; witnessing a 
soldier from another unit jump off a water tower in Long Binh 
after receiving a "Dear John" letter, while the Veteran was 
stationed with the 4th Medical Detachment around the time of 
April 1970; and experiencing incoming fire when stationed at 
Long Binh with the 567th.

In an August 2007 letter to the Veteran, the RO indicated 
that the Veteran had provided sufficient information to 
request corroborative evidence to verify two of the Veteran's 
claimed stressors in connection with the Veteran's PTSD 
claim, including assisting at the site of a crash of a Huey 
helicopter northwest of Long Binh in the Winter of 1970 or 
spring of 1971, and witnessing a soldier from another unit 
jump off a water tower in Long Binh upon receiving a "Dear 
John" letter, while the Veteran was stationed with the 4th 
Medical Detachment around the time of April 1970.

In February 2008, in response to the RO's request, the U.S. 
Army & Joint Services Records Research Center (JSRRC) 
provided some information, but recommended that the RO 
conduct a search of the Morning Reports submitted by the 4th 
Medical Detachment /4th Veterinary Detachment.  In addition, 
the JSRRC further indicated, that it is necessary to obtain 
the complete names and units of assignment concerning injured 
personnel so that it can be of further assistance.  Finally, 
the JSRRC requested the unit of assignment for the helicopter 
in which the Veteran was flying, the location of the crash 
site, and full names of the deceased personnel.  

It does not appear that the RO made additional attempts, as 
suggested by the JSRRC, to verify the Veteran's claimed 
stressors.  Therefore, in order to give the Veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Specifically, the AMC/RO must contact the Veteran 
to obtain more specific information as detailed above 
regarding his in-service claimed stressors, and the AMC/RO 
must obtain the Morning Reports submitted by the 4th Medical 
Detachment /4th Veterinary Detachment.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain 
the name of the unit of assignment for the 
helicopter in which the Veteran was 
flying, the location of the crash site, 
and full names of the deceased personnel.

2.  Obtain the Morning Reports submitted 
by the 4th Medical Detachment /4th 
Veterinary Detachment.

3.  If the Veteran responds with the 
requested specific information and/or the 
Morning Reports provide the requested 
information, the AMC/RO should direct the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
information that might corroborate the 
Veteran's alleged stressors.  

4.  Following the above, the AMC/RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO should specify what stressor or 
stressors in service it has determined are 
established by the record.  

5.  If, and only if, the AMC/RO determines 
that the record verifies the existence of a 
stressor or stressors, then the AMC/RO 
should arrange for the Veteran to be 
afforded a VA psychiatric examination.  

The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims folder must be made 
available to the examiner prior to the  
examination.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether it is at least 
as likely as not that the current 
symptomatology is related to the one or 
more in-service stressors found to be 
established by the record.  

6.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


